 
AMENDMENT TO SETTLEMENT AGREEMENT & EXTENSION AGREEMENTS
 
THIS AMENDMENT TO SETTLEMENT AGREEMENT & EXTENSION AGREEMENTS (the “Agreement”)
is made between the Kay M. Gumbinner Trust, a Virginia trust (“Holder”) and
Innovative Logistics Techniques, Inc. a Virginia corporation and Innolog
Holdings Corporation, a Nevada corporation, each with its principal place of
business in Virginia (together, “Innolog” or “Maker”) (collectively referred to
as the “Parties”).
 
RECITALS
 
A.           Maker has entered into three Promissory Notes in February 2011 in
favor of Holder (collectively such notes are referred to herein as the “February
Notes”) and a Settlement Agreement, dated as of May 30, 2011 (the “Settlement
Agreement”).
 
B.           The Parties have entered into three separate extension agreement
that extended the Maturity Dates under the February Notes, provided additional
compensation to Holder and which have granted Holder various rights beyond the
rights contained in the February Notes, specifically that certain Extension and
Forbearance Agreement, that certain Second Extension and Forbearance Agreement
(“2d Extension”), and that certain Third Extension & Forbearance Agreement dated
as of April 11, 2011 (“3rd Extension”) (collectively, the “Prior Extensions”).
 
C.           In addition, in connection with the February Notes and the Prior
Extensions the Parties entered into various other agreements, including without
limitation, a Security Agreement in March 2011 (the “March KMG Security
Agreement”).
 
D.           Maker entered into a Secured Promissory Note in favor of Holder in
April 2011 (the “April Note”).  Collectively, the February Notes and the April
Notes are referred to herein as the “Notes”.
 
E.           The February Notes, the Prior Extensions, the March KMG Security
Agreement and the April Note, along with any related documents are herein
referred to as the “KMG Loan Documents”.
 
F.           Maker is in breach of the Settlement Agreement.
 
F.           Maker is desirous of having Holder make additional loans to Maker.
 
G.           Dr. Ian Reynolds is willing to guarantee certain loans from Maker
to Holder and is desirous and willing to purchase shares of common stock of
Galen Capital Corporation (the “Shares”) from Holder or its relatives or
affiliates.
 
H.           In connection with the Notes, future loans and potential
guarantees, Dr. Reynolds is willing to purchase and Holder (or its relatives or
affiliates) is desirous to sell the Shares.
 
G.           The sale of the Shares is a critical inducement to Holder to enter
into the extensions, settlements and potential additional loans.  The purchase
of the Shares is necessary for Maker to avoid having a confession of judgment
entered against it and subsequent collection actions taken against its bank
accounts, accounts receivable and other assets.  Thus, in the business judgment
of Maker, this Agreement and the purchase of the Shares is critical for Maker.
 
H.           The Parties desire to clarify, modify and amend as appropriate the
Notes, the Kay M. Gumbinner Loan Documents and the Settlement Agreement to
reflect their understanding and the business transaction, including specifically
the purchase of the Shares and to settle the amounts owed and outstanding by
Maker to Holder; and to modify and amend the KMG Loan Documents as provided
herein.
 
 
 

--------------------------------------------------------------------------------

 
 
NOW THEREFORE, for good and valuable consideration, the sufficiency of which is
hereby acknowledged by the Parties, and in further consideration of the
covenants and promises, agreements and premises set forth below, the Parties
agree as follows:
 
1.           Binding Effect of Recitals.  The above Recitals are incorporated
into this Agreement by reference.  Maker represents and warrants that the
recitals are true and correct in all respects.  Capitalized terms not otherwise
defined herein shall have the meanings provided in the KMG Loan Documents and
the Settlement Agreement.
 
2.           Indebtedness. Maker acknowledges and agrees that Maker is in
default under the KMG Loan Documents and the Settlement Agreement.
 
3.          Forbearance, Conditions of Forbearance and Agreement of
Settlement.  In consideration of Holder forbearing to exercise certain of its
rights and agreeing to a settlement as described herein, Maker and Holder agree
as follows: the following:
 
a.            Holder shall waive $49,900 of the total of the fees, interest and
amounts owed by Maker to Holder.
 
b.           Dr. Reynolds shall purchase 13,793 (or such number as to accurately
reflect a basis of $50,000) shares of common stock of Galen Capital Corporation
from Holder or any of its affiliated or related parties for a total purchase
price of fifty thousand dollars ($50,000).
 
c.           The purchase price of the Shares is and shall be equal to the basis
that Maker and/or its affiliates or related parties have in the Shares.
 
d.           Maker shall immediately issue 452,000 shares of preferred stock of
Innolog Holdings Corporation to Holder.
 
4.           KMG Loan Documents/Settlement Agreement.
 
a.  The KMG Loan Documents and the Settlement Agreement are herby clarified and
amended to reflect the above.
 
b.           This Agreement shall not constitute a novation of any of the KMG
Loan Documents or the Settlement Agreement and each of the KMG Loan Documents
and the Settlement Agreement shall remain in full force and effect subject only
to Holder's agreement to additional terms and provisions set forth herein.  All
of the other terms of the KMG Loan Documents and Settlement Agreement shall
remain in full force and effect and Holder shall have and maintain all of its
rights thereunder, including having additional Late Fees.


5.           Authority to Execute Agreement/Signatures. The Parties warrant that
they are fully empowered and authorized to execute this Agreement and that the
person signing on behalf of each party is fully authorized to do so.  The Boards
of Directors of each of Maker are aware of this Settlement Agreement and have
authorized and approved its execution and delivery by Maker.  The Parties
warrant and represent that there are no additional entities or persons
affiliated with any of the parties hereto who are necessary to effectuate this
Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
6.           Further Assurances & Indemnification.  Maker agrees to immediately
execute and deliver such other documents, instruments and agreements as may be
requested from time to time by Holder (or its counsel or tax advisors) to carry
out and effectuate the intent of this Agreement and to support Holder’s tax
position with respect to the sale of the Shares to the fullest extent allowed by
law.  This obligation shall survive the payment of all amounts owed to Holder
and its affiliates.  Maker shall indemnify Holder and its affiliates and
relatives for any breach of this provision or this Agreement, including without
limitation any tax liability and any costs, fees, interest, penalties or
expenses related thereto.


7.           Miscellaneous. This Agreement may be executed in two or more
identical counterparts, all of which constitute one and the same
Agreement.  Facsimile and electronic signatures will have the same force and
effect as originals.
 
IN WITNESS WHEREOF, the Holder and Maker have executed this Agreement as of the
date set forth below.
 

 
INNOVATIVE LOGISTICS TECHNIQUES, INC.
KAY M. GUMBINNER TRUST,
 
Trustee or its Duly Authorized and Empowered Representative or Attorney in Fact
       
By:
 
By: /s/ Robert Gumbinner,
   
William P. Danielczyk, Chairman &/or Executive
Robert Gumbinner,
Chairman
Trustee
   
Dated as of:  June 1, 2011
     
INNOLOG HOLDINGS CORPORATION
   
Dated as of: June 1, 2011
        By:
   
     
William P. Danielczyk, Chairman &/or Executive
 
Chairman
 
Dated as of:  June 1, 2011

 
 
3

--------------------------------------------------------------------------------

 
 